                         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 1 of 14
AO 442 (Rev. 01/09) Arrest Warrant



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                        District
                                                 __________      of Columbia
                                                             District of __________

                   United States of America
                              v.                                     )
                                                                     )
                                                                     )        Case No.
                                                                     )
                                                                     )
                            Defendant


                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)                                                                                                             ,
who is accused of an offense or violation based on the following document filed with the court:

      Indictment              Superseding Indictment           Information          Superseding Information                Complaint
      Probation Violation Petition            Supervised Release Violation Petition           Violation Notice             Order of the Court

This offense is briefly described as follows:




                                                                                                         Zia M. Faruqui
                                                                                                         2021.01.12 18:09:55 -05'00'
Date:
                                                                                            Issuing officer’s signature

City and state:
                                                                                              Printed name and title


                                                                   Return

           This warrant was received on (date)     1/12/2021             , and the person was arrested on (date) 1/15/2021
at (city and state)   Georgia                                  .


Date:      1/15/2021
                                                                                           Arresting officer’s signature

                                                                                     Ryan Genry, Special Agent FBI

                                                                                              Printed name and title
                     Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 2 of 14
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                         )
                             v.                                    )
                                                                   )      Case No.
           WILLIAM MCCALL CALHOUN JR.                              )
                                                                   )
                                                                   )
                                                                   )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   January 6, 2021              in the county of                              in the
                       District of           Columbia          , the defendant(s) violated:

            Code Section                                                     Offense Description

18 U.S.C. 1752(a)                               Restricted Building or Grounds
40 U.S.C. 5104(e)(2)                            Violent Entry or Disorderly Conduct
18 U.S.C. 1512(c)(2)                            Tampering With a Witness, Victim, or an Informant




         This criminal complaint is based on these facts:




         ✔ Continued on the attached sheet.
         u


                                                                                              Complainant’s signature

                                                                                     Ryan E. Genry, Special Agent FBI
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1. by telephone.


Date:             01/12/2021
                                                                                                 Judge’s signature

City and state:                         Washington, D.C.                        Hon. Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 3 of 14




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF GEORGIA
                                MACON DIVISION

UNITED STATES OF AMERICA          :
                                  :
v.                                :              File No. 5:21-mj-8 (CHW)
                                  :
WILLIAM McCALL CALHOUN, JR., :                   Charging District’s Case No:
                                  :              1:21-mj-40 (D.D.C.)
      Defendant.                  :
_________________________________ :

                               ORDER OF DETENTION

       On January 21, 2021, arrestee William McCall Calhoun, Jr., appeared before the

Court for a preliminary hearing pursuant to Rule 5.1 of the Federal Rules of Criminal

Procedure and a hearing on the Government’s motion for detention. Defendant is charged

in a complaint with unlawful entry in a restricted building, in violation of 18 U.S.C. §

1752(a); violent entry and disorderly conduct in the Capitol building, in violation of 40

U.S.C. § 5104(e)(2); and obstruction of an official proceeding, in violation of 18 U.S.C. §

1512(c)(2). Following the preliminary hearing, the Court found probable cause to support

each of the allegations in the complaint.

       Based on the testimony presented by the Government at the preliminary and

detention hearing, the Court further found by clear and convincing evidence that no

condition or combination of conditions of release would reasonably assure the safety of the

community and by a preponderance of the evidence that no condition or combination of

conditions of release would reasonably assure the Defendant’s appearance as required.

                                            1
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 4 of 14




Most significant in the Court’s consideration under 18 U.S.C. § 3142(g) is the nature of the

offenses alleged, as the offenses involve credible threats of violence against political

opponents and intentional participation in violent civil insurrection. The Government

showed that the weight of the evidence is likely to be strong and indicates an ongoing and

escalating pattern of threats and threatening behavior culminating in the violent entry of a

mob on the United States Capitol.

       Evidence presented by the Government showed that Defendant made a series of

violent and threatening statements on social media, including threats to "storm"

Washington, D.C., and wage a civil war against political opponents whom he described as

Democrats, communists, the Deep State, and BLM-Antifa. Defendant took action on those

threats by participating, intentionally and with premeditation, in the violent riot that led to

the takeover of the United States Capitol Building on January 6, 2021.

       The Government produced evidence of numerous social media posts between

October 2020 and January 2021, indicating Defendant's intent to wage a "civil war" and

"slaughter" Democrats and other political opponents. Among Defendant's threats were

statements such as: "I have tons of ammo. Gonna use it, too - at the range and on racist

democrat communists" (Govt. Ex. 12); "we're loading AR15 magazines and getting range

time in. My AR15 set up will do head shots at 200 meters no problem. You have no clue

what's coming" (Govt. Ex. 13); "For my part, I'll be slinging enough hot lead to stack you

commies up like cordwood" (Govt. Ex. 14); "War is coming. It's the only way to deal with

our domestic Communist problem. Ruthlessness is in order" (Govt. Ex. 15); "The only
                                              2
           Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 5 of 14




remedy for BLM-Antifa communism is violent retribution against the media and the

democrats." (Govt. Ex. 18). These statements also included direct threats to other social

media users, including the statement to one user, "You won't be laughing when Patriots go

door to door executing you commies" (Govt. Ex. 27), and to another user, "I won't struggle

pulling a head shot at 200 meters day or night. Smoke that over commie bitch." (Govt. Ex.

23).

          Prior to the Capitol riot on January 6, 2021, Defendant made clear his desire and

intent to invade the Capitol building. On October 20, 2020, Defendant posted the

statement, "Patriots be ready to storm Washington! If you're willing to go to Washington in

November to 'peacefully protest' with AR15 in hand, upvote this." (Govt. Ex. 19). On

January 5, 2021, Defendant posted that he was "Headed to D.C. to give the GOP some back

bone," and noted that "DC announced it is 'banning guns' when we storm the Capitol

tomorrow. LoL - guns are already banned in DC. Very illegal. Whether the police can

enforce their gun laws depends on how many armed Patriots show up." (Govt. Ex. 3).

Shortly before the mob entered the Capitol, Defendant posted a picture from outside the

Capitol with the statement, "We're going to get inside the Capitol before this ends." (Govt.

Ex. 4).

          After entering the Capitol with the mob, Defendant continued to make a number of

social media posts describing the "hostile takeover" of the Capitol. He also explained his

intent and the intent of the mob to do harm to members of Congress:


                                              3
        Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 6 of 14




      After we had overrun that last police barricade, the momentum caused a bad
      crush at one point, but carried the Vanguard through several smaller doors
      and down halls as we swarmed Congress yelling the names of various
      members.


      Then we stormed upstairs through the rotunda admiring the amazing art
      work but at the same time looking for members of Congress, as by this time
      we physically owned the Capitol - all law enforcement had retreated to the
      perimeter and even more thousands were trying to push in!


      And get this - the first of us who got upstairs kicked in Nancy Pelosi's office
      door and pushed down the hall towards her inner sanctum, the mob howling
      with rage – Crazy Nancy probably would have been torn into little pieces, but
      she was nowhere to be seen – then a swat team showed, and we retreated
      back to the rotunda and continued our hostile take over of the Capitol
      Building.
                                                                              (Govt. Ex. 5)

In another post from inside the Capitol, Defendant boasted:

      Today the American People proved that we have the power.


      We physically took control of the Capital [sic] building in a hand to hand
      hostile takeover.


      We occupied the Capitol and shut down the Government – we shut down
      their stolen election shenanigans.


      I was there and saw it all. My buddy Andy Nalley and I were in the first two
                                            4
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 7 of 14




       hundred to rush up the steps and inside after the Vanguard had clashed hard
       with the police and had made them retreat.


       The military isn’t going to save the Democrat Communists. They are done.


       Today we brought the Government to its knees with no weapons.


       Now we’re all going back armed for war and the Deep State is about to get
       run out of DC.
                                                                                (Govt. Ex. 6)

       Following the Capitol riot, Defendant returned to his home in Americus, Georgia,

where he continued to engage in the practice of law and represent clients at court hearings.

Defendant also gave an interview to the Atlanta Journal-Constitution, in which he admitted

to being one of the first to enter the Capitol. Federal agents sought to arrest Defendant at a

scheduled court hearing in Americus, but Defendant failed to appear. Defendant was able

to evade surveillance and relocate to Macon, Georgia, where he was eventually located at

his sister’s house. At the time of his arrest, Defendant possessed several weapons,

including at least two AR15 rifles, four shotguns, a pistol, a set of brass knuckles, and

hundreds of rounds of ammunition.

       The evidence presented by the Government is sufficient to show by clear and

convincing evidence that no condition or combination of conditions of release will

reasonably assure the safety of any other person or the community. The evidence further

shows by a preponderance of the evidence that no condition or combination of conditions

                                              5
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 8 of 14




of release will reasonably assure the Defendant’s appearance as required. Defendant made

numerous statements indicating his intent to engage in a violent insurrection and

“slaughter” people he considered his political opponents. Defendant showed that his

intentions were more than mere fantasies when he participated in the violent invasion of

the United States Capitol during a joint session of Congress to certify the results of a

national election, an invasion that resulted in the deaths of five people, including one law

enforcement officer. Defendant indicated that he intended to participate in further, armed

acts of violence. At the time of his arrest, Defendant was evading law enforcement and was

heavily armed.

       Accordingly, the Defendant shall be committed to the custody of the Attorney

General of the United States or his designated representative for confinement in a

corrections facility separate, to the extent practicable, from persons awaiting or serving

sentences or being held in custody pending appeal. Defendant shall be afforded

reasonable opportunity for private consultation with defense counsel. On order of a court

of the United States or on request of an attorney for the Government, the person in charge

of the corrections facility shall deliver Defendant to the United States Marshal for the

purpose of an appearance in connection with a court proceeding.

       SO ORDERED, this the 25th day of January, 2021.


                                          s/ Charles H. Weigle
                                          Charles H. Weigle
                                          United States Magistrate Judge

                                             6
           Case
           Case 5:21-mj-00008-CHW
                1:21-mj-00040-ZMF Document
                                  Document 511 Filed
                                                 Filed01/25/21
                                                       01/25/21 Page
                                                                 Page9 1ofof141



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                   MACON DIVISION

UNITED STATES OF AMERICA                     :
                                             :
v.                                           :        File No. 5:21-mj-8 (CHW)
                                             :
WILLIAM McCALL CALHOUN, JR.,                 :        Charging District’s Case No:
                                             :        1:21-mj-40 (D.D.C.)
       Defendant.                            :


                       ORDER OF REMOVAL TO ANOTHER DISTRICT

        The above-named defendant is charged in a criminal complaint with a violation of
 provisions of federal criminal law, alleged to have been committed in the District of Columbia.

         At a hearing under provisions of Rule 5(c)(3) of the Federal Rules of Criminal Procedure,
 the Government produced the arrest warrant and supporting affidavit, and the Defendant waived the
 right to an identity hearing, admitting that he was the person named in the complaint.

        Defendant was represented by appointed counsel at the initial appearance and will be
 requesting appointed counsel in the district of prosecution.

        The Court conducted a preliminary hearing and determined that there was probable cause to
 support the allegations in the complaint. The Court also conducted a detention hearing and has
 entered an order of detention.

          ACCORDINGLY, the defendant is ordered REMOVED to the district of prosecution, and
 the United States Marshal (or such other authorized agency) is COMMANDED to take custody of
 the Defendant and transport him with a certified copy of this commitment WITHOUT DELAY to
 the district of prosecution and there deliver the Defendant to the United States Marshal for that
 district or to some other officer authorized to receive him, all proceedings required by Rule 5 of the
 Federal Rules of Criminal Procedure having been completed. The Clerk of this Court shall
 promptly transmit the papers in this case to Clerk of Court for the district of prosecution.

        SO ORDERED AND DIRECTED, this 25th day of JANUARY, 2021.



                                                 s/ Charles H. Weigle
                                                 Charles H. Weigle
                                                 United States Magistrate Judge
          Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 10 of 14



                        Query     Reports     Utilities   Help   What's New   Log Out


                 U.S. District Court [LIVE AREA]
                 Middle District of Georgia (Macon)
    CRIMINAL DOCKET FOR CASE #: 5:21-mj-00008-CHW All Defendants


Case title: UNITED STATES OF AMERICA v. CALHOUN Date Filed: 01/15/2021
Other court case number: 1:21-mj-00040 District of Date Terminated: 01/25/2021
                         Columbia


Assigned to: US MAGISTRATE
JUDGE CHARLES H WEIGLE

Defendant (1)
WILLIAM MCCALL CALHOUN,                     represented by FEDERAL DEFENDERS MIDDLE
JR.                                                        DISTRICT OF GEORGIA INC
TERMINATED: 01/25/2021                                     440 MARTIN LUTHER KING JR
                                                           BLVD STE 400
                                                           MACON, GA 31201
                                                           478-743-4747
                                                           Fax: 478-207-3419
                                                           Email: GAM_MAC_ECF@fd.org
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Public Defender or
                                                           Community Defender Appointment

                                                          TIMOTHY R SAVIELLO
                                                          FEDERAL DEFENDERS OF THE MD
                                                          GA
                                                          440 MLK JR BLVD STE 400
                                                          MACON, GA 31201
                                                          478-743-4747
                                                          Email: tim_saviello@fd.org
                                                          ATTORNEY TO BE NOTICED
                                                          Designation: Public Defender or
                                                          Community Defender Appointment

Pending Counts                                            Disposition
None

Highest Offense Level (Opening)
None
             Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 11 of 14



Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition
18:1752(a): Restricted Building or
Grounds; 40:5104(e)(2):Violent Entry
or Disorderly Conduct; 18:1512(c)(2)
Tampering with a Witness, Victim, or
an Informant



Plaintiff
UNITED STATES OF AMERICA                    represented by LEAH E MCEWEN
                                                           US ATTORNEY'S OFFICE
                                                           201 W BROAD AVE 2ND FL
                                                           ALBANY, GA 31701
                                                           229-430-7754
                                                           Fax: 229-430-7766
                                                           Email: leah.e.mcewen@usdoj.gov
                                                           LEAD ATTORNEY
                                                           ATTORNEY TO BE NOTICED
                                                           Designation: Government Attorney


Date Filed       #   Docket Text
01/15/2021        1 COMPLAINT as to WILLIAM MCCALL CALHOUN, JR (1).
                    (Attachments: # 1 Order Under Seal) (cma) (Additional attachment(s) added on
                    1/15/2021: # 2 Complaint Unredacted, # 3 Arrest Warrant, # 4 Affidavit in
                    Support) (cma). (Entered: 01/15/2021)
01/15/2021        2 MOTION for Detention by UNITED STATES OF AMERICA as to WILLIAM
                    MCCALL CALHOUN, JR. (MCEWEN, LEAH) (Entered: 01/15/2021)
01/15/2021        3 ORDER appointing Federal Defenders of the Middle District of Georgia, Inc.
                    to represent WILLIAM MCCALL CALHOUN, JR. Ordered by US
                    MAGISTRATE JUDGE CHARLES H WEIGLE on 01/15/2021. (cma)
                    (Entered: 01/19/2021)
01/15/2021           Arrest of WILLIAM MCCALL CALHOUN, JR (cma) (Entered: 01/19/2021)
01/15/2021        6 TEXT ONLY Minute Entry (content for administrative purposes only) for
                    proceedings held before US MAGISTRATE JUDGE CHARLES H WEIGLE:
                    Initial Appearance in Rule 5 Proceedings as to WILLIAM MCCALL
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 12 of 14


                 CALHOUN, JR held on 1/15/2021, Charges and sentencing range stated,
                 Defendant advised of rights, Court appointed FPD to represent defendant after
                 finding him eligible, Defendant requests appointed counsel in charging district,
                 Identity of Defendant Confirmed, Proper documents confirmed received, the
                 Court explained Rule 20 Transfer to this district, defendant requests a
                 preliminary hearing; Detention Hearing as to WILLIAM MCCALL
                 CALHOUN, JR held on 1/15/2021, defense ask for a continuance of the
                 detention hearing, Preliminary and Detention hearing scheduled for 01/20/2021
                 at 10:00 a.m.; AUSA: Leah E. McEwen; DEFENSE: Timothy Saviello, FDO;
                 USPO: Matt Santucci and David Simmons; Defendant: In courtroom. Court
                 Reporter: FTR Gold 3:57 p.m..Time in Court: 7 minutes. (cma) (Entered:
                 01/19/2021)
01/19/2021       Detention Hearing set for 1/21/2021 10:00 AM in Macon before US
                 MAGISTRATE JUDGE CHARLES H WEIGLE. Preliminary Hearing set for
                 1/21/2021 10:00 AM in Macon before US MAGISTRATE JUDGE CHARLES
                 H WEIGLE. NOTICE OF SETTING HEARING as to WILLIAM MCCALL
                 CALHOUN, JR. Hearing will occur IN-PERSON. Counsel, parties, and
                 members of the public and press should review Amended Standing Order 2020-
                 09, available on the courts website, regarding courthouse entrance procedures
                 due to COVID-19. Interested parties may obtain dial information by emailing
                 macon.ecf@gamd.uscourts.gov. (cma) Modified on 1/20/2021 Public access,
                 media, and other interested parties can listen to the hearing by dialing
                 1-888-251-2909 and entering 9612694 at the time of the hearing. (cma).
                 (Entered: 01/19/2021)
01/19/2021    4 NOTICE OF ATTORNEY APPEARANCE by by TIMOTHY R SAVIELLO
                appearing for WILLIAM MCCALL CALHOUN, JR Attorney TIMOTHY R
                SAVIELLO added to party WILLIAM MCCALL CALHOUN, JR(pty:dft)
                (SAVIELLO, TIMOTHY) (Entered: 01/19/2021)
01/20/2021    8 CJA 23 Financial Affidavit by WILLIAM MCCALL CALHOUN, JR (cma)
                (Entered: 01/20/2021)
01/21/2021    9 TEXT ONLY Minute Entry (content for administrative purposes only) for
                proceedings held before US MAGISTRATE JUDGE CHARLES H WEIGLE in
                Courtroom A : Preliminary Hearing as to WILLIAM MCCALL CALHOUN, JR
                held on 1/21/2021, Government call Timothy Armentrout, FBI as witness,
                witness is sworn in by clerk, Government begins questioning witness,
                government tenders Government's Exhibits 1-29, 30-32, 34, 35, 35a, no
                objection from defense, exhibits admitted into court and published for viewing,
                witness states the exhibits are true and correct copies, identifies exhibits and
                answer questions regarding exhibits, Defense questions witness Armentrout,
                witness is dismissed, government argues probable cause, defense argues no
                probable cause, the court finds there is probable cause to move the case forward,
                case will be removed to charging district, written order of removal to follow;
                Detention Hearing as to WILLIAM MCCALL CALHOUN, JR held on
                1/21/2021, Defense tenders Defendant's Exhibits 1-10, there are some objections
                from government, all exhibits are admitted by the Court into the record, Defense
                calls Mary Calhoun, sister of defendant, witness is sworn in by clerk, witness is
                questions by both defense and government, witness is dismissed, government
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 13 of 14


                argues for detention and defense argues for bond with conditions of release, the
                Court grants government's motion for detention and remands the defendant to
                the custody of USMS for transporting to charging district, written order to
                follow;AUSA: Leah E. McEwen; DEFENSE: Timothy Saviello, FDO; USPO:
                Matt Santucci; DEFENDANT: In Courtroom; WITNESS: Armentrout and
                Calhoun are both in courtroom. Court Reporter: Darlene Fuller and FTR Gold
                10:02 a.m..Time in Court: 2:55. (cma) (cma). (Additional attachment(s) added
                on 1/22/2021: # 1 Defendant's Exhibit List) (cma). (Additional attachment(s)
                added on 1/25/2021: # 1 Defendant's Exhibit List (Defense Exhibits 6-10 Audio-
                Voicemails are located in the GAMD Digital Evidence Vault, # 2 Defense
                Exhibit 1 Redacted Emails, # 3 Defense Exhibit 2 Redacted Affidavits, # 4
                Defense Exhibit 3 Affidavit of Melanie Barnes, Secretary, # 5 Defense Exhibit 4
                Affidavit - Lawyer, # 6 Defense Exhibit 5 Affidavit - Lawyer) (cma).
                (Additional attachment(s) added on 1/25/2021: # 7 Government's Exhibit List, #
                8 Government Exhibit 1 Facebook Screenshot, # 9 Government Exhibit 2
                Facebook Screenshot, # 10 Government Exhibit 3 Facebook Screenshot, # 11
                Government Exhibit 4 Facebook Screenshot, # 12 Government Exhibit 5
                Facebook Screenshot, # 13 Government Exhibit 6 Facebook Screenshot, # 14
                Government Exhibit 7 Facebook Screenshot, # 15 Government Exhibit 8
                Facebook Screenshot, # 16 Government Exhibit 35a Transcript of Video filmed
                by William McCall Calhoun, Jr., # 17 Government Exhibit 30 Screenshot of
                (34) Video, # 18 Government Exhibit 9 Twitter Posts, # 19 Government Exhibit
                10 Twitter Post, # 20 Government Exhibit 11 Twitter Post, # 21 Government
                Exhibit 12 Twitter Post, # 22 Government Exhibit 13 Twitter Post, # 23
                Government Exhibit 14 Twitter Post, # 24 Government Exhibit 15 Twitter Post,
                # 25 Government Exhibit 16 Twitter Post, # 26 Government Exhibit 17 Twitter
                Post, # 27 Government Exhibit 18 Twitter Post, # 28 Government Exhibit 19
                Twitter Post, # 29 Government Exhibit 20 Twitter Post, # 30 Government
                Exhibit 21 Twitter Post, # 31 Government Exhibit 22 Twitter Post, # 32
                Government Exhibit 23 Twitter Post, # 33 Government Exhibit 24 Twitter Post,
                # 34 Government Exhibit 25 Twitter Post, # 35 Government Exhibit 26 Twitter
                Post, # 36 Government Exhibit 27 Twitter Post, # 37 Government Exhibit 28
                Twitter Post, # 38 Government Exhibit 29 Twitter Post, # 39 Government
                Exhibit 31 Picture-Search Warrant, # 40 Government Exhibit 32 Picture -Search
                Warrant) (cma). Modified on 2/1/2021 Government's Exhibits 34 and 35 Videos
                are located in the GAMD Digital Evidence Vault. (cma). (Entered: 01/22/2021)
01/25/2021   10 ORDER OF DETENTION granting 2 Motion for Detention as to
                WILLIAM MCCALL CALHOUN JR. (1). Ordered by US MAGISTRATE
                JUDGE CHARLES H WEIGLE on 01/25/2021. (cma) (Entered: 01/25/2021)
01/25/2021   11 ORDER OF TRANSFER/COMMITMENT TO ANOTHER DISTRICT as to
                WILLIAM MCCALL CALHOUN, JR. Defendant committed to District of
                District of Columbia. Ordered by US MAGISTRATE JUDGE CHARLES H
                WEIGLE on 01/25/2021. (cma) (Entered: 01/25/2021)
01/25/2021      Notice to District of Columbia of a Rule 5 Initial Appearance as to WILLIAM
                MCCALL CALHOUN, JR. Your case number is: 1:21-MJ00040. Using your
                PACER account, you may retrieve the docket sheet and any text-only entry via
                the case number link. The following document link(s) is also provided: 5 Ex
         Case 1:21-mj-00040-ZMF Document 5 Filed 01/25/21 Page 14 of 14


                 Parte Motion, Motion for Issuance of Subpoenas, 4 Notice of Attorney
                 Appearance - Defendant, Arrest, 10 Order on Motion for Detention, 2 Motion
                 for Detention, 1 Complaint, 9 Preliminary Hearing, Detention Hearing, 7 Sealed
                 Order, 3 Order Appointing Counsel, Notice of Hearing,,, 6 Initial Appearance -
                 Rule 5, Detention Hearing, 8 Financial Affidavit - CJA23, 11 Order of
                 Transfer/Commitment to Another District. (If you require certified copies of any
                 documents, please send a request to help@GAMD.uscourts.gov. If you wish to
                 designate a different email address for future transfers, send your request to
                 InterDistrictTransfer_TXND@txnd.uscourts.gov.) (cma) (Entered: 01/25/2021)
01/27/2021   12 TRANSCRIPT of Preliminary Hearing and Detention Hearing as to WILLIAM
                MCCALL CALHOUN, JR held on 01/21/2021, before Judge Charles H.
                Weigle. Court Reporter Darlene D. Fuller. The transcript may be inspected at
                the court or purchased through the court reporter for a period of 90 days. After
                90 days, the transcript may be obtained via PACER. REDACTION OF
                TRANSCRIPTS: Complete redaction policy available on the courts website.
                (ddf) (Entered: 01/27/2021)
